DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to an amendment filed on 01/11/2022.
The Terminal Disclaimer (TD) is approved on 01/11/2022.
Claims 24-46 are pending for examination.

Allowable Subject Matter
Claims 24-46 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to Claim 24: In view of the limitations the prior art does not disclose as shown in the Pto-1449 including the prior works of the inventor/assignee doesn’t explicitly describe or suggest a power conversion device to convert power received from a power supply into power supplied to a motor including windings of n phases, n being an integer equal to or greater than 3, the power conversion device comprising: a first inverter; a second inverter; a first control circuit; a second control circuit; and a driving circuit connected to the n low side switch elements of the first inverter and the n low side switch elements of the second inverter to apply a control signal to turn on the n low side switch elements of the first inverter to the n low side switch elements when a fault occurs on the first inverter side of the motor, and apply a control signal to turn on the n low side switch elements of the second inverter to the n low side switch elements when a fault occurs on the second inverter side of the motor; wherein a first power voltage generated on the first inverter side of the motor is supplied to the driving circuit when a 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL T AGARED whose telephone number is (571)270-1981. The examiner can normally be reached 8-5 (Mon- Thur).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 5712722060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GABRIEL AGARED/Patent Examiner, Art Unit 2846                                                                                                                                                                                                        
/KAWING CHAN/Primary Examiner, Art Unit 2846